EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Blake Jansen on 7/5/2022.
The application has been amended as follows: 
Claim 1 has been amended by changing the phrase “associated with” in line 10 to instead read “associating”.
Claim 1 has been amended by deleting the word “associated” in line 10.
Claim 1 has been amended by changing the phrase “associated with the regional identifier” in line 14 to instead read “associating the regional identifier”.
Claim 8 has been amended by changing the phrase “associated with the regional identifier associated with” in line 14 to instead read “associating the regional identifier with”.
Claim 15 has been amended by changing the phrase “associated with” in line 11 to instead read “associating”.
Claim 15 has been amended by deleting the word “associated” in line 12.

Allowable Subject Matter
Claims 1, 3-8, 10-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest querying a database for a peripheral card identifier and regional identifier in order to enact fan power control utilizing a user selected optional thermal curve in the manner as required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763